t c summary opinion united_states tax_court jonathan l hall petitioner v commissioner of internal revenue respondent docket no 26741-06s filed date jonathan l hall pro_se innessa glazman-molot for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure this collection case is before the court on respondent’s motion for summary_judgment filed pursuant to rule and petitioner’s objection thereto the issue for decision is whether as a matter of law respondent’s determination sustaining a levy action for tax_year should be upheld background the following facts are uncontested or established by the record petitioner lived in virginia when he filed the petition petitioner worked as a laborer in and received one or more forms 1099-misc miscellaneous income reporting his income his federal_income_tax return for reports no withholding and no estimated_tax payments and dollar_figure in tax due including dollar_figure of self-employment_tax the internal_revenue_service irs assessed the tax petitioner reported as due on his return together with interest and an addition_to_tax for failure to pay the irs sent petitioner notice_and_demand for payment but did not receive payment on date the irs mailed a final notice_of_intent_to_levy and notice of your right to a hearing petitioner requested a collection hearing to challenge the irs’s intent to levy to collect the tax due for in his hearing request petitioner asserted that it was premature for the irs to levy upon his property that withdrawing the levy would facilitate collection of the tax and that withdrawal was in his and the government’s best interest the irs assigned a settlement officer so to handle petitioner’s collection hearing the so wrote to petitioner on date requesting certain documents as a condition of her considering collection alternatives informing petitioner that he had to provide her with a copy of an amended_return for if he wished to challenge the underlying tax_liability and scheduling a telephone conference for date petitioner wrote to the so and asked for a delay from date to date in the collection hearing for he sought to postpone the levy hearing until after the court resolved his challenge to the result of his collection hearing for tax years through he asserted that collecting by levy would impose a hardship on him asked for a hardcopy of the internal_revenue_manual irm and requested a face-to-face hearing he did not provide the requested information petitioner’s assertions mirror three of the four circumstances provided in sec_6323 for withdrawing a federal_tax_lien see infra note petitioner also claimed that his pending tax_court case already encompasses tax_year ‘if applicable’ the so determined that the pending case involved a notice_of_federal_tax_lien for through and verified that the internal_revenue_service irs had not filed a federal_tax_lien for she concluded that the instant collection case was independent of that case the so declined to postpone the hearing for explained that the levy action was separate from the lien action for through informed petitioner that he could access the irm over the internet and asked him to submit a completed form 433-a collection information statement for wage earners and self-employed individuals and a copy of his return with evidence of filing in order for her to evaluate his financial situation and consider collection alternatives the so wrote that she would conduct a face-to-face hearing only after petitioner provided the information required to evaluate his eligibility for collection alternatives she also explained that she was willing to place petitioner’s account in currently noncollectible cnc status if warranted by the information contained in the requested documents on date petitioner sent a letter to the so by facsimile and certified mail he included a form 433-a without supporting documentation and marked draft the draft form 433-a listed the following assets a truck used in petitioner’s business and valued at dollar_figure furniture and personal effects valued at dollar_figure and tools used in petitioner’s business and valued at dollar_figure petitioner stated in his letter i have attached a draft of 433-a it does not have attachments because they would take vastly too many pages the information contained in the form 433-a is a best reasonable rounded off guess-timate giving you an approximate snapshot of my current financial situation which is dire in addition i am at least two months behind on my rent and two months behind on my credit card payments with this information you can probably make a reasonable decision about my financial condition and accurately categorize the levy as currently noncollectible and you may temporarily suspend collection action at your discretion if there is supporting paperwork you would like to review which would have otherwise been part of the attachments requested you may review those receipts bills expenses etc at a face to face meeting i do not anticipate filing any further 1040s for any additional tax years until the prior years sic issues have been resolved petitioner did not submit a copy of his return and the so determined that no return had been filed as of date the so concluded that petitioner failed to document his financial status adequately and that he was not in compliance with his filing_requirements she further concluded from petitioner’s not submitting an amended_return for that he did not contest the underlying tax_liabilities respondent’s appeals_office appeals issued a notice_of_determination concerning collection actions under sec_6320 and or notice sustaining the intent to levy the notice recited that the so verified that all applicable laws and procedures were met considered all issues raised and balanced the efficiency and intrusiveness of the proposed collection action the notice described the so’s instructing petitioner that he had to submit completed financial information and his return in order for her to consider collection alternatives and her later reiterating this requirement the notice concluded that petitioner was not eligible for appeals consideration of collection alternatives because he was not in filing compliance and because he did not provide required financial information petitioner filed a timely petition requesting judicial review of respondent’s determination respondent filed a motion for summary_judgment asserting that there are no genuine issues of material fact that petitioner did not develop any issue to challenge the underlying tax_liability before appeals that petitioner’s failure to submit complete financial information and his noncompliance with filing obligations precluded appeals consideration of collection alternatives and that respondent is entitled to judgment as a matter of law petitioner objects arguing that respondent abused his discretion in sustaining the intent to levy because the so denied him a face-to-face hearing because she refused to the relief petitioner requested and the reasons presented in par of the petition are nearly identical to those included in his petition relating to the collection action for through docket no 11674-06s which challenges the filing of federal tax_liens for those years to the extent that the instant petition complains of the failure to withdraw a tax_lien under sec_6323 that issue is not relevant to this levy case and will not be addressed further entertain his dispute over the underlying tax_liability and because she ignored legal and procedural requirements related to cnc status for low-income taxpayers claiming hardship petitioner and respondent’s counsel appeared and were heard at a hearing on the motion discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts that show a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 if the court finds that a taxpayer is liable for deficiencies additions to tax and or penalties then the commissioner’s administrative determination sustaining the collection action will be reviewed for abuse_of_discretion see 118_tc_22 godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period collection hearings are to be conducted by the commissioner’s office of appeals and the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c pursuant to sec_6330 a taxpayer may raise at the hearing any issue relevant to the proposed collection activities including spousal defenses challenges to the appropriateness of the intended collection action s and alternative means of collection sego v commissioner supra pincite goza v commissioner supra pincite if a taxpayer received a statutory_notice_of_deficiency for the year in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall consider the verification that the procedural and statutory requirements have been followed the relevant issues raised by the taxpayer where permitted the taxpayer’s challenges to the underlying tax_liability and whether the collection action properly balances collection efficiency and intrusiveness sec_6330 the tax_liability results from the tax reported as due by petitioner on his federal_income_tax return the irs did not audit or adjust the return and did not issue a notice_of_deficiency the record does not reflect that petitioner had any other opportunity to contest the existence or amount of his self- assessed tax_liability for accordingly he was entitled to challenge the liability during the collection hearing the so invited petitioner to challenge the tax due for by submitting an amended_return petitioner did not submit an amended_return nor did he challenge the underlying tax_liability during the collection hearing accordingly we review respondent’s determination for abuse_of_discretion the so informed petitioner that she could not consider any collection alternatives without a complete financial disclosure from petitioner and that he was not eligible for consideration of any collection alternatives unless he was current with his federal_income_tax filing obligations petitioner submitted a draft form 433-a without supporting documentation he did not submit his federal_income_tax return the commissioner’s refusal to consider collection alternatives is not an abuse_of_discretion where the taxpayer has failed to file all required tax returns or to provide complete financial information see roman v commissioner tcmemo_2004_20 rodriguez v commissioner the irs was not obliged to issue a notice_of_deficiency to petitioner because the assessment was entered under sec_6201 based on the amount petitioner reported due on his tax_return along with statutory interest and additions to tax moreover sec_6211 excludes from the definition of a deficiency the tax that taxpayers report due on their returns 122_tc_1 tcmemo_2003_153 and cases cited therein an appeals officer who fails to take into account information he requested but that the taxpayer did not provide in a reasonable_time has not abused his discretion murphy v commissioner supra pincite thus the so did not abuse her discretion in refusing to consider petitioner’s request to place his account in cnc status the applicable regulation is clear that a face-to-face collection hearing is not required by the code sec_301 d q a-d6 q a-d7 and q a-d8 proced admin regs petitioner did not present the information required by the so and did not make any justiciable arguments or present any information that properly addressed the merits of the underlying tax_liability the validity of the assessment the conduct of the proceeding or compliance with sec_6330 requirements under these circumstances as a matter of law the so did not abuse her petitioner’s concern with the proposed levy was that the internal_revenue_service irs would take his truck and with it his ability to conduct his landscaping and window washing business in his draft collection information statement petitioner lists as assets dollar_figure of furniture and personal effects dollar_figure of business tools and a dollar_figure truck which he used for his business it is noted that sec_6334 exempts from levy tools necessary for a taxpayer’s business with an aggregate value far greater than the tools petitioner claimed including the value of his truck furthermore sec_6334 exempts tangible_personal_property which would include petitioner’s truck in the event that sec_6334 did not unless the irs follows the procedure outlined in sec_6334 discretion in not affording petitioner a face-to-face hearing see davis v commissioner tcmemo_2007_160 finally as stated in the notice_of_determination the so verified that the procedural and administrative requirements had been met and considered whether the proposed collection action balanced intrusiveness and collection efficiency see sec_6330 conclusion although petitioner was not statutorily barred from challenging the existence or amount of his income_tax_liability for he failed to raise any such challenge petitioner also failed to raise a spousal defense or make a valid challenge to the appropriateness of respondent’s intended collection action petitioner failed to provide the documents required for consideration of any alternative means of collection these issues are now deemed conceded see rule b petitioner demonstrated that he was in filing compliance and disclosed his financial status to a different settlement officer so on date in connection with his lien case respondent filed the instant motion on date and the so handling the lien hearing on remand issued a supplemental notice_of_determination in that case on date sustaining the filing of the federal tax_liens for those years and determining that petitioner’s account should be reported currently noncollectible this determination in date has no bearing on whether respondent abused his discretion in this case in date or on whether there is a genuine issue for trial in this case accordingly we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination to give effect to the foregoing an appropriate order and decision will be entered
